PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/890,610
Filing Date: 7 Feb 2018
Appellant(s): Hansson et al.



__________________
Courtenay C. Brinckerhoff
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal brief filed April 21, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated November 20, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
I. Claims 33, 34, and 37-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Narui et al. (U.S. Patent No. 5,094,851), in view of Yuen et al. (U.S. Patent No. 6,127,353.
II. Claim 45 is rejected under 35 U.S.C. 103(a) as being unpatentable over Narui et al. (U.S. Patent No. 5,094,851), in view of Calis et al. (U.S. Patent Application Pub. No. 2007/0099883).
(2) Response to Argument
Appellant’s arguments in the Appeal brief filed April 21, 2021 have been fully considered but they are not found persuasive:
i) Appellant contends that “although…deprodone propionate and mometasone furoate” are both “corticosteroids…these compounds exhibit such different physicochemical properties that a person of ordinary skill in the art would not have been motivated to formulate mometasone furoate in a formulation said to be useful for deprodone propionate, or had a reasonable expectation that mometasone furoate would be stable in such a formulation”, that in particular “deprodone propionate has a molecular weight of 400.5 g/mol” and “a LogP value of 2.6” while “mometasone furoate has a molecular weight of 521.4 g/mol” and “a LogP value of 5.06”; that their difference in LogP values “reflects a large difference in lipophilicity that would be understood to impact formulation requirements”, that “it is known in the art that skin barrier properties prevent large molecular weight drugs (> 500 Da) from penetrating intact skin” and even “for a series of tested compounds with similar molecular weights, maximum flux through skin was associated with a log Kow of 2.5-3” and “Narui’s deprodone propionate falls within the range, but mometasone furoate does not”, and thus “those of ordinary skill in the art would have expected different formulation approaches to be required for such different compounds” and “the citation of Narui is driven entirely by an improper hindsight reconstruction of the claimed subject matter”. 
The Examiner, however, would like to point out the following:
1. Appellant has merely pointed out that deprodone and mometasone have different molecular weights, different LogP values, and different chemical structures. At best, all that has been proven or that can definitively be inferred is that they are not one and the very same compound. Appellant has not adequately supported, with detailed reasoning or hard evidence, the leap from having different molecular weights and LogP values to the assertion that these are such different physicochemical properties that one of ordinary skill in the art would understand the two compounds to have drastically different formulation requirements, and that the formulation of one could never reasonably serve as the basis for the formulation of the other. 
2. Narui, the cited primary reference, is directed to “water-containing external preparations which contain corticosteroid” (see Col. 1, lines 7-8). Depradone and mometasone are both corticosteroids, and their structures are so similar as to be nearly 
3. In asserting that “it is known in the art that skin barrier properties prevent large molecular weight drugs (> 500 Da) from penetrating intact skin” and even “for a series of tested compounds with similar molecular weights, maximum flux through skin was associated with a log Kow of 2.5-3” (i.e. citing Andrews et al. and Magnussen et al., respectively, for support), Appellant appears to be greatly confused as to the relevant issues at hand here. First, the issue at hand here is the claimed cream composition, and Appellant’s assertion that deprodone and mometasone have drastically different formulation requirements. The issue at hand here is not whether mometasone itself can fully penetrate the skin and thus be transdermally delivered. Second, both the instant topical compositions for e.g. external delivery of corticosteroids to the skin, not transdermal delivery through/across the skin and e.g. into the systemic circulation for delivery to e.g. the heart or the liver. Appellant’s cited articles are chiefly concerned with transdermal delivery completely through the skin or across the skin, which are in stark contrast to topical application, i.e. the issue at hand here.
4. Narui intends their composition to treat inflammatory and allergic skin diseases by successful topical application of corticosteroid without skin irritation. Both Yuen and Calis intend to treat skin inflammation by topical application of mometasone furoate, a corticosteroid. As Calis explicitly relates, by way of background information, “mometasone furoate is a corticosteroid that is useful for treatment of inflammatory conditions…primarily administered to treat itching and other inflammatory skin conditions” (see paragraph 0003). Hence, the express disclosure of the cited prior art (i.e. the Yuan and Calis references) flies in the face of Appellant’s attempt to cast doubt on whether mometasone could in fact penetrate the skin to thus successfully treat skin inflammation. While Appellant speculates whether mometasone would even be able to penetrate the skin, e.g. to successfully treat skin inflammation, based on information presented by the Andrews and Magnussen references that, as noted supra, are chiefly concerned with transdermal delivery rather than topical delivery, the cited prior art itself, i.e. the Yuan and Calis references, make it clear that mometasone not only can be topically applied to successfully treat skin inflammation, but that this fact was established background information at least by the time of the Calis reference. 

ii) Appellant contends that “the Rule 132 Declaration of inventor Henri Hansson, submitted March 27, 2020…although…prepared to address rejections based on a different primary reference” asserts that “Yuan…is directed to a specific crystalline form of mometasone furoate said to be stable in aqueous suspensions said to be useful for intranasal administration” and “Calis also is directed to stable aqueous suspensions said to be suitable for nasal administration” and thus “Narui discloses cream and lotion compositions for external applications while Yuen and Calis disclose aqueous suspensions for nasal administration” and thus “there is no evidence mometasone furoate would have been expected to exhibit similar stability”, i.e. in a cream, which is “a fundamentally different formulation” without all the “stabilizing components”. 
The Examiner, however, would like to point out the following:
1. All of Narui, Yuan, and Calis are directed to topical compositions containing a corticosteroid for e.g. external application to skin to e.g. treat inflammation. Neither Yuan nor Calis is limited to nasal administration, or is even chiefly concerned with nasal administration, even if their compositions are said to be “suitable” for nasal administration. Indeed, it is noted that nasal administration falls under the purview of topical administration, and hence topical administration and nasal administration are not contrasting or mutually exclusive routes of administration.
2. Appellant’s assertion that Narui’s composition is “fundamentally different” from the Yuan or Calis composition, i.e. a stable aqueous suspension, is totally baseless. 
3. Appellant’s assertion that mometasone furoate would not be stable in Narui’s formulation because it lacks all the “stabilizing components” found in Calis is also baseless. Appellant has not identified even one particular “stabilizing component” found in Calis but not found in Narui or necessarily excluded from Narui. Calis discloses that their composition, in addition to the corticosteroid itself, can contain e.g. suspending agents, humectants, buffers, surfactants, preservatives, and water; and has a pH of 3-6 (see e.g. paragraphs 0007, 0021). Humectants can include e.g. glycols and oils (see paragraph 0020). Narui discloses that their composition, in addition to the corticosteroid itself, can contain e.g. suspending agents, polyhydric alcohols such as butylene glycol (i.e. a glycol), oil, buffer, surfactant, antioxidants like BHT (i.e. a preservative), and water; and has a pH of 3.5-6.5. In stark contrast to Appellant’s assertion, there simply does not exist any “stabilizing components” disclosed in Calis that are not also expressly provided for in Narui, or that are necessarily excluded from Narui, or that otherwise conflict with Narui (for example, Calis prefers a pH of 4.3-4.9, which does not 
iii) Appellant contends that “claim 37 is separately patentable because it recites” that the claimed composition is “bioequivalent to ELOCON cream 0.1%”, which “after topical application achieves an AUC (area under the curve) of blanching index as a function of time that is at least 85% that of ELOCON cream 0.1%”, that “neither Yuen nor Calis mention that topically applied mometasone furoate has a blanching effect”, and thus “none of the cited references disclose or provide any guidance on how to formulate a mometasone furoate composition bioequivalent to ELOCON cream 0.1%”. 
The Examiner, however, would like to point out the following:
1. The prior art rejections of record render prima facie obvious Appellant’s instantly claimed composition, and this is sufficient to preclude the patentability of the instantly claimed composition. The cited prior art need not disclose ELOCON cream 0.1%, or disclose that Appellant’s claimed composition is “bioequivalent” to ELOCON cream 0.1%, or how to formulate a mometasone composition to be “bioequivalent” to ELOCON 0.1%. U.S. Patents are not awarded for a claimed composition which is otherwise prima facie obvious simply for being the first to compare the composition to some other selected composition, such as ELOCON cream 0.1%, which may also exist. Indeed, since the cream composition that one of ordinary skill in the art would arrive at by following the teachings of the cited prior art is the same as the claimed cream composition, the properties must be the same as well, including the properties described in claim 37. 
excluding others who apply the very same composition from producing a blanching effect that is at least 85% that of ELOCON cream 0.1%, on the grounds that nobody else expressly disclosed the blanching effect in the prior art. Indeed, the blanching effect of mometasone is a natural phenomenon and cannot be Appellant’s intellectual property, even if Appellant was the first one to discover and document this property. 
3. It would appear that Appellant asserts they qualify for a U.S. Patent simply on the grounds that they were the first to make the comparison of the blanching effect of the claimed cream with ELOCON cream 0.1%. This assertion has just been refuted. Nevertheless, to the extent that Appellant is attempting to employ this comparison as secondary evidence to thus overcome the prima facie case of obviousness with some sort of “unexpected results”, it is noted that since the instantly claimed cream composition can be only 85% as effective as ELOCON cream 0.1% in producing the blanching effect, the instantly claimed cream has not been shown to necessarily be superior to the comparative ELOCON cream 0.1%, and thus falls short of the “superior and unexpected” criterion for this reason alone. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615      


                                                                                                                                                                                                  Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.